DETAILED ACTION
This is on the merits of Application No. 16/950328, filed on 11/17/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/17/2021 and 05/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Roylance on 11/09/2021.

The application has been amended as follows: 
Claim 1 line 20 stated “a controller device to change a duty ratio” and now states --a controller device to gradually reduce a duty ratio--.

Allowable Subject Matter
Claims 1-20 are allowed.
The prior art of record does not disclose nor render obvious the limitations of claim 1. Particularly, a controller device that gradually reduces a duty ratio of the control signal when any one of the first hydraulic clutch and the second hydraulic clutch is switched from being engaged to being disengaged. Umemoto (US 2003/0226416 cited in applicant’s IDS) is the closest prior art of record. Umemoto discloses all of claim 1 except for changing a duty ratio. While other references (see Fujita US 4947734) may teach changing a duty ratio, none explicitly teach gradually reducing the duty ratio when switching any of the clutches from engaged to disengaged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659